DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-37 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
The examiner notes that similar to the notice of allowance in the co-pending applications, 14/477,552, 15/132,208, 15/973,015 and 17/092,133. Furthermore, the patent database only has a limited amount of references concerning the SM3 hashing algorithm of which many of these 
As for this current application, the applicant added several features that are not found in the parent application(s), such as a 128-bit SIMD source register, and having multiple fields and specific operands. For this reason the currently pending application has no obvious double patenting with any of the parent applications. Although there are similarities to the child application, 17/092,133, the examiner observed that several features are omitted from the ‘133 application that are found in the pending application and that would require a secondary reference to make a correct double patenting rejection. However, the examiner was unable to find any such reference as the added features amount to details that a person having ordinary skill in the art would not have found obvious to motivate to combine the ‘133 application with a secondary reference. Furthermore, none of the references that were found doing either a patent literature search or a non-patent literature search either anticipated or obviated the claimed invention.
Some of the references found during the examiner’s initial search included: 
U.S. PGPub. No. 2015/0186139 A1 to Wolrich et al. Although the ‘139 publication has not the same inventive entity, it should be noted that the assignee is the same (“Intel”). Nevertheless, Wolrich et al. does not disclose several of the key features listed in the claim with regards to the operands and registers and the resulted data elements and the specific sizes and bit rotations. In particular, Worich fails to disclose that the execution unit generate a result having a first 32-bit result equal to an evaluation of permutation function with a first value equivalent to the first 32-bit data element. The same also applies to U.S. PGPub. No. 2015/0280917 A1 to Worich.

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER LAGOR whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491